DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jordan DeGayner on May 23, 2022.
The application has been amended as follows: 
In claim 17, line 1, delete “claim 1” and insert - -  claim 9 - - in its place.
In claim 21, line 7, delete “coating have” and insert - - coating and the plurality of GO nanosheets have - - in its place.
In claim 25, line 2, delete “coating have” and insert - - coating and the plurality of GO nanosheets have - - in its place.

The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 1, 2, 5-7, 9, 10, and 13 under 35 U.S.C. 103 as being unpatentable over Song et al. (WO 2018/124636, with citations from the English equivalent US 2020/0328394) in view of Hernnige et al. (US Patent 7,691,528) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claims 1, 9, and 10 under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 106129455, with attached machine translation) in view of Wakizaka et al. (US 2012/0189897) is withdrawn following the applicant’s amendment to claim 1.
Song et al. (WO 2018/124636) and Jiang et al. (CN 106129455) fail to teach the batteries in claims 1, 21, and 22.
There are no prior art teachings that would motivate one of ordinary skill to modify Song et al. or Jiang et al. and obtain the batteries in claims 1, 21, and 22 of the instant application.
Therefore, claims 1-3, 5-13, and 17-25 are allowed.
Claims 4 and 14-16 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722